Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 15 was previously objected to because of informalities.  Following the amendments filed 05/09/2022, the objection has been withdrawn.  However, as amended:
Claim 1 is objected to because of the following informalities: 

In claim 1, line 12, “acts upon rotary latch” should read --acts upon the rotary latch--.  
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the drive" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Revision is required to provide clarity to the claim.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 10-12, 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Byun (US 20170298661 A1).
Regarding claim 1, Byun teaches a motor vehicle door lock for a flap or a hood, the motor vehicle door lock comprising; a locking mechanism including a rotary latch (301) and a pawl (505), a motorized closing aid which has a motor (fig. 1), a first lever (400) which is acted upon by the motor, and a second lever (600) in contact with a pin (rotation shaft of 301) on the rotary latch (301), the first lever and the second lever being hinged to each other (hinged by 701), wherein during lowering of the flap or hood, the rotary latch pivots (fig. 3A-3B) and the second lever first carries out a movement along a predetermined travel path (fig. 3A-3B) which is controlled by movement of the pin as the rotary latch pivots (figs. 3A-3B), while simultaneously freewheeling in relation to the first lever, wherein, after completing the predetermined travel path, the second lever is engaged in relation to the first lever, and wherein, only following the engagement, the first lever is driven by the motor and acts upon the rotary latch by way of the engagement with the second lever (engages through the pin and slot 603 as well as 305a) and the second lever contacting the pin to move the rotary latch into a closed position (para. 0047).  
Regarding claim 5, Byun teaches the motor vehicle door lock according to claim 1, wherein during the lowering of the flap or hood, the second lever (600) carries out the movement induced by the freewheeling in relation to the first lever and controlled by the rotary latch (3A-3B).  
Regarding claim 10, Byun teaches the motor vehicle door lock according to claim 1, wherein the second lever (600) has a slide (603) which causes the freewheeling for guiding a pin (405) which engages on the first lever (400).
  Regarding claim 11, Byun teaches the motor vehicle door lock according to claim 2, wherein the pin (405) is a control cam.
    Regarding claim 12, Byun teaches the motor vehicle door lock according to claim 1, wherein the first lever (400) includes a spring arm (401) and a lever arm (403) that are angled relative to each other.  
    Regarding claim 15, Byun teaches the motor vehicle door lock according to claim 1 further comprising a closing bolt (101) wherein the rotary latch is pivoted by the power of the closing bolt (fig. 3B).  
    Regarding claim 16, Byun teaches the motor vehicle door lock according to claim 1, wherein the second lever (600) has a slide (603) and the first lever (400) has a pin (405) that engages in the slide.  
    Regarding claim 17, Byun teaches the motor vehicle door lock according to claim 16, wherein the slide (603) is formed as a slot in the second lever.  
    Regarding claim 18, Byun teaches the motor vehicle door lock according to claim 17, wherein the pin is movable through the slide from a right end position inside the slide to a left end position (fig. 1, fig. 3C).  
    Regarding claim 19, Byun teaches the motor vehicle door lock according to claim 3, wherein the freewheeling of the second lever ends when the second lever is engaged with the first lever (fig. 3C).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 7-9, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Byun (US 20170298661 A1) in view of Dueringer (DE 19823574 A1)
Regarding claim 4, Byun teaches the motor vehicle lock according to claim 1, wherein the motor (fig. 1) is configured to lower the hood however does not explicitly teach an erecting element which acts upon the flap or hood and thus lowers the flap or hood.  
Dueringer teaches a similar motor vehicle door lock wherein an erecting element (8) which acts upon the flap or hood (acts at 20) and thus lowers the flap or hood. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Dueringer with those of Byun to include an erecting element which acts upon the flap or the hood.  This erecting element allows the hood to be popped open slightly when the latch is released from the pawl to allow a user to easily grasp the hood.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.
Regarding claim 7, Byun in view of Dueringer teach the motor vehicle door lock according to claim 4, Byun further teaches wherein, following the lowering and when the second lever is engaged with the first lever (fig. 3C), the motor starts a closing movement (para. 0047).  
Regarding claim 8, Byun in view of Dueringer teach the motor vehicle door lock according to claim 7, wherein during the closing movement, a drive (Byun’ 201) acts via the first lever (Byun’ 400) on the engaged second lever (Byun’ 600) in such a way that the rotary latch is acted upon by a torque (Byun’ fig. 3c; arrow) which is increased (Byun’ as the drive rotates and the angle changes, the torque applied to the first lever will increase) in relation to the erecting element (Dueringer’ 8).  
Regarding claim 9, Byun in view of Dueringer teach the motor vehicle door lock according to claim 7, Byun further teaches wherein the torque engaging on the rotary latch is varied during the closing movement (as the drive rotates and the angle changes, the torque applied to the first lever will vary).  
Regarding claim 13, Byun in view of Dueringer teach the motor vehicle door lock according to claim 4, Dueringer further teaches wherein the erecting element (8) is a leg spring. 
 Regarding claim 14, Byun in view of Dueringer teach the motor vehicle door lock according to claim 13, Dueringer further teaches wherein the leg spring (8) is compressed during the lowering (fig. 5).  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Byun (US 20170298661 A1) in view of Klaus (DE 10028445 A1).
Regarding claim 6, Byun teaches the motor vehicle lock according to claim 1, however does not explicitly teach wherein the motor is stopped when resistance occurs during the lowering.  
Klaus teaches a similar motor vehicle lock wherein the motor is stopped when resistance occurs during the lowering (claim 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Byun with those of Klaus to incorporate a safety stop when resistance is detected by the motor.  This helps to avoid pinching any fingers or other objects in the hood upon closure.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.
Response to Arguments
Applicant's arguments filed 05/09/2022 have been fully considered but they are not persuasive. 
Regarding the applicant’s arguments to independent claim 1, The examiner points to the rejection for claim 1 above.  The examiner understands that the first lever of Byun engages the stop protrusion 305a to rotate the claw, however the first lever still acts upon the rotary latch through the second lever by way of the slot (603) and guide protrusion (405).  The examiner suggests incorporating language to clarify that the slot and pin of the second lever are the only contact between the first lever and the rotary latch.   

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES EDWARD IGNACZEWSKI whose telephone number is (571)272-2732. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.E.I./               Examiner, Art Unit 3675                                                                                                                                                                                         /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675